Citation Nr: 9921945	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Whether a request for waiver of recovery of the overpayment 
of improved disability pension benefits was timely filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.  He has been represented throughout his appeal by 
The American Legion.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of September 
1996, by the Committee on Waivers and Compromises (Committee) 
in St. Paul, Minnesota, which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits on the basis that the request was not timely.  The 
notice of disagreement with this determination was received 
in February 1997.  A statement of the case was issued in May 
1997.  The veteran's substantive appeal was received in July 
1997.  The appeal was received at the Board in March 1998.  


REMAND

The veteran essentially contends that his claim should be 
granted due to the confusion involved in the notification of 
the existence of his debt and the financial hardship that 
recovery of the debt would create.  It is maintained that the 
veteran was not informed of the exact amount of the debt or 
what action was required on behalf of the veteran to correct 
the indebtedness; therefore, he was unable to request a 
waiver until he had received the necessary information.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

A review of the September 1996 Committee decision reveals 
that the veteran's request for a waiver was denied on the 
basis that he had not filed his application for such waiver 
within 180 days from the date of notification of this 
indebtedness (along with the right to request waiver and time 
limit) as mandated by 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963(b).  The Committee listed the date of the first 
demand letter as July 15, 1994.  According to the May 1997 
statement of the case, the veteran was informed of the 
indebtedness and of his right to request waiver within 180 
days by letter of July 15, 1994 but a request for a waiver 
was not received until September 4, 1996.  

In this regard, the Board notes that the claims file does not 
contain a hard copy of the July 15, 1994 letter or 
documentation of notice of overpayment with notice of the 
right to request waiver and the time limit to do so.  The 
Board is aware that the VBA Debt Management Center (DMC) does 
not maintain hard copies of such computer-generated notices 
but maintains a chronological history in its master file.  
However, it is the Board's position that it cannot take 
judicial notice of the presumption of regularity of DMC 
mailing the letters.  Therefore to remedy the situation the 
Office of Financial Policy issued OF Bulletin 99.GC1.04 (May 
14, 1999).  Therefore the Board is remanding this case so 
that the procedures outlined in that bulletin can be 
performed.

1.  The RO should follow the instructions 
outlined in paragraph 3 of OF Bulletin 
99.GC1.04 (May 14, 1999). 

2.  Thereafter, the Committee should 
readjudicate whether the veteran's 
request for a waiver of recovery of an 
overpayment of pension benefits was 
timely filed.  In the event the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



